Exhibit 10.2

February 15, 2010

Mr. Chris Sliva

6306 Royalton Dr.

Dallas, TX 75230

Dear Chris:

Congratulations on your promotion to President - Morningstar for Dean Foods
Company.

Here are the specifics of your increase:

Effective Date

The effective date of your new position is January 1, 2010.

Base Salary

You will be paid $17,291.67 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $415,000.00 (+13.3%), less payroll taxes. Your
salary will be reviewed annually (next in March 2011).

Annual Incentive Opportunity

Effective January 1, 2010, you will be eligible to earn an annual incentive as a
participant in the Business Unit President - Morningstar Short-Term Incentive
Plan with a target amount equal to 65% of your annualized base salary, subject
to the achievement of certain financial targets for the Business Unit President
- Morningstar and certain individual objectives.

Long Term Incentive Compensation

In February 2010, the Board of Directors approved a Long Term Incentive grant
for you, commensurate with the position of President - Morningstar for Dean
Foods Company. Your 2010 targeted long-term compensation is $600,000.00. This
includes: $180,000 target for Restricted Stock Units, representing 9,820
Restricted Stock Units; $180,000 target for Stock Options, representing 28,967
Stock Options; and $240,000 targeted Performance Cash Units. The amount and
nature of any future long-term incentive awards will be determined by the Board
of Directors.

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401k, Executive Deferred Compensation, Supplemental Executive
Retirement Plan (SERP), and Executive Long Term Disability.



--------------------------------------------------------------------------------

Conclusion

Chris, I am very excited about your new opportunity, and I look forward to your
future contributions to Dean Foods.

 

Best regards,

/s/ Joseph E. Scalzo

Joseph E. Scalzo Chief Operating Officer, Dean Foods

 

Agreed and accepted:

/s/ Chris Sliva

Chris Sliva

5-5-10

Date